El Juez Asociado Sr. Sulzbaci-ier,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptando los fundamentos de hecho preinsertos.
Considerando: que el acuerdo de la Comisión Provincial y Asociados, que sirve de fundamento al presente recurso, tenía el carácter de interino, con arreglo al artículo 61 de la Ley Provincial, de 31 de Diciembre de 1896, y que no consta que por parte de la Diputación recayera sobre el mismo la resolución definitiva que dicho artículo requiere, faltándole, por consiguiente, una condición necesaria para que pudiera originar una obligación exigible en derecho, por lo que el Ayuntamiento de Coamo carece de acción para la reclamación deducida. •
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, que dictó el Tribunal de Distrito de San Juan, en 22 de Diciembre último; y con certificación de la presente resolución, devuélvansele los autos á los efectos procedentes.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Plernández, Figueras y MacLeary.